     Case: 1:18-cr-00869 Document #: 37 Filed: 01/21/20 Page 1 of 7 PageID #:163




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                    No. 18 CR 869
        v.
                                                    Judge Manish S. Shah
 KEENAN LEE

               GOVERNMENT’S SENTENCING MEMORANDUM

       The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, submits this sentencing

memorandum and position paper as to sentencing factors regarding defendant

Keenan Lee.

I.     Introduction

       As a matter of sentencing procedure, the court initially must correctly calculate

the advisory sentencing guideline range. The court must then consider the applicable

§ 3553(a) sentencing factors, select a sentence supported by the applicable facts, and

adequately explain the selected sentence, including any variance from the guideline

range. Gall v. United States, 552 U.S. 38, 49-50 (2007); United States v. Annoreno,

713 F.3d 352, 357 (7th Cir. 2013). “[A] major [variance] should be supported by a more

significant justification than a minor one.” Gall, 552 U.S. at 50; see also United States

v. Smith, 811 F.3d 907, 910 (7th Cir. 2016) (“the farther down the judge goes the more

important it is that he give cogent reasons for rejecting the thinking of the Sentencing

Commission”).
    Case: 1:18-cr-00869 Document #: 37 Filed: 01/21/20 Page 2 of 7 PageID #:163




      A.       Advisory Sentencing Guideline Range

      The government agrees with the probation officer’s guideline calculations in

the Presentence Investigation Report (PSR) — that after acceptance of responsibility,

defendant Lee’s Total Offense Level is 13, and his Criminal History Category is III,

resulting in an advisory sentencing guidelines range of 18 to 24 months’

incarceration. See PSR 9-33, 39.

      B.       Statutory Sentencing Factors

      In addition to the sentencing guidelines, the court is obligated to consider the

following sentencing factors, among others, pursuant to 18 U.S.C. § 3553(a):

           •   § 3553(a)(1)—the nature and circumstances of the offense, and the
               history and characteristics of the defendant;

           •   § 3553(a)(2)—the need for the sentence imposed to reflect the
               seriousness of the offense, to promote respect for the law, to provide just
               punishment for the offense, to afford adequate deterrence to criminal
               conduct, to protect the public from further crimes of the defendant, and
               to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective
               manner; and

           •   § 3553(a)(6)—the need to avoid unwarranted sentence disparities
               among defendants with similar records who have been found guilty of
               similar conduct.

      The factors most pertinent to this case—the nature and circumstances of the

offense, the history and characteristics of the defendant, and the need for the sentence

to reflect the seriousness of the offense, to promote respect for the law, to provide just

punishment, and to afford adequate deterrence—are addressed below.



                                            2
Case: 1:18-cr-00869 Document #: 37 Filed: 01/21/20 Page 3 of 7 PageID #:163




        1.     Nature and Circumstances of the Offense

  The PSR summarizes the circumstances of the offense as follows:

   On the evening of May 11, 2018, a Confidential Informant (CI), advised a
   Chicago Police Department (CPD) Tactical Team Leader, with whom he
   had worked in the past, that the defendant was driving a Chevy Tahoe
   SUV en route to the area of 66th and Halsted Street in order to shoot rival
   gang members and had a pistol concealed in a hidden compartment
   underneath the cup holder between the driver’s and passenger’s seats of
   the Tahoe.

   After locating the Tahoe where the CI said it would be, two CPD vehicles
   followed the vehicle to the 66th Street area. The officers followed the
   vehicle and observed it driving at a high rate of speed and making a
   sudden swerving motion off the expressway ramp without signaling. The
   CPD officers pulled the vehicle over due to the erratic driving. The CPD
   officers wore body cameras and captured the events of the traffic stop.

   A CPD officer walked to the driver’s side of the vehicle where he smelled
   cannabis smoke exiting from the vehicle. The CPD asked the defendant,
   who was driving the vehicle, and his passenger to exit the Tahoe and they
   complied. The defendant consented to a search of the vehicle. Police
   officers removed the cupholder from the center console and discovered a
   Smith & Wesson M&P Shield .40 caliber handgun in a hollowed-out space
   beneath the cupholder that was accessible to the defendant. The firearm
   contained a loaded magazine and a round in the chamber. The defendant
   acknowledged he did not have an Illinois FOID card or a Concealed Carry
   Permit.

   A check on the status of the firearm confirmed it had been stolen in
   November 2016, during a home invasion in Springfield, Missouri. The
   defendant acknowledged in his plea agreement, and criminal history
   records confirm, the defendant had a previous conviction punishable by
   imprisonment for a term of more than one year, the firearm was
   manufactured outside Illinois, and the firearm traveled in interstate
   commerce prior to his possession of it, in violation of Title 18, United
   States Code, Section 922(g)(1).

   During a telephonic interview, ATF Special Agent Kurt Bentley stated
   the instant offense resulted from a broader investigation of gang related
   activity in Chicago, Illinois. He confirmed both the defendant and his
   brother, Keron Lee, are noted members of the Black Disciples street gang.

                                     3
    Case: 1:18-cr-00869 Document #: 37 Filed: 01/21/20 Page 4 of 7 PageID #:163




        The CI was in communication with the defendant as part of this
        investigation. On the date of the defendant’s arrest in the instant offense,
        the CI contacted the Chicago Police Department tactical unit as a result
        of the conversation he had with the defendant. During this conversation,
        the defendant had informed the CI that he was going to shoot rival gang
        members in retaliation for acts the rival gang member committed against
        his brother, Keron Lee.

PSR at 7.

        As noted by the Probation Officer, Lee has declined to discuss the offense or

submit a written version of the offense on the advice of counsel. Id. Should Lee

submit a sentencing memorandum, or take a position at sentencing, that disputes

that he is a leader of the Black Disciples street gang, or that the police had received

reliable information that he was en route to shoot a rival gang member when he was

stopped and arrested, the government is prepared to call CPD SGT Nicholas Cortesi,

the Tactical Team leader who arrested Lee, as a witness at the sentencing hearing

to verify those facts.

              2.     History and Characteristics of the Defendant

       The government does not question the account of Lee’s personal background

and characteristics set forth in the PSR. It appears, however, that despite his

mother’s drug addiction and early death, and his father’s health problems, Lee had a

basically stable life with his father and siblings. Nonetheless, he became involved in

gang life at an early age – the PSR recounts an unbroken 20 years’ of drug use,

possession, and dealing since he was approximately 14 years old, coupled with a

complete disregard for ordinary traffic rules and regulations, which reflects Lee’s


                                           4
    Case: 1:18-cr-00869 Document #: 37 Filed: 01/21/20 Page 5 of 7 PageID #:163




disregard of and disrespect for normal rules of conduct at the very least. Continuing

to engage in this life became Lee’s choice at some point in his late teens, as did

carrying a loaded weapon when he was arrested. He alone is responsible for that

conduct and should be held accountable for it. 1

             3.     Just Punishment and Adequate Deterrence

      The Probation Officer has recommended that Lee be sentenced to 24 months’

incarceration, to be followed by three years’ supervised release, for the reasons set

forth in the PSR’s Sentencing Recommendation, including the following summary of

Lee’s extensive criminal history:

        He has a fairly significant criminal history, represented by a criminal
        history category of III. He was first arrested at the age of 14, for
        possession of a stolen automobile and criminal trespass to vehicle. He
        has in excess of 70 arrests, for offenses which vary from possession of a
        controlled substance, manufacture/delivery of controlled substances,
        theft of identity, assault, reckless conduct, resisting a peace officer,
        soliciting unlawful business, battery, aggravated discharge of a
        firearm, battery, attempted murder, aggravated battery and many
        traffic offenses. Most of the defendant’s convictions were for controlled
        substance related offenses. The advisory guideline range is derived
        from the defendant’s criminal history category; the base offense level
        for being a felon in possession of a firearm; an enhancement for
        possessing a stolen firearm; and credit for acceptance of responsibility.

                                      * * *
        The defendant’s criminal history is of great concern. Criminal records
        indicate the defendant is a noted gang member. He entered the
        criminal justice system at the age of 14, when he was arrested for
        possession of a stolen motor vehicle. The defendant’s arrest history


1Although Lee does not have any convictions for crimes of violence, his arrest record and
gang history indicate that he has been remarkably lucky over the last 20 years.



                                           5
    Case: 1:18-cr-00869 Document #: 37 Filed: 01/21/20 Page 6 of 7 PageID #:163




        mainly contains arrests for selling drugs, but includes other varied
        offenses, some of which were violent in nature. It is noted the
        defendant has a history of attempting to run or elude arrest on
        occasion, leading police officers to pursue him on foot. Finally, the
        defendant has a history of repeated violations while on probation and
        on bond pending prosecution, which shows a general disregard for the
        for the Court’s directive.

        As to this offense, the probation department notes factors to be
        considered in sentencing. First, the offense stemmed from an
        underlying investigation for gang violence. On the day of the
        defendant’s arrest, he had informed a CI that he was going to find and
        shoot rival gang members in retaliation for acts committed against his
        brother. The CI was able to contact the Chicago Police Department,
        who arrested the defendant before he was able to injure anyone.
        Second, through their investigation, special agents believe the
        defendant, a long-term Black Disciple street gang member has
        information pertaining to other illicit activity, which he declined to
        provide. Special Agent Bentley stated that while the defendant was
        cooperative during interviews and acknowledged his conduct in the
        offense of conviction, he did not provide further information which
        could have assisted in the broader investigation.

PSR Sentencing Recommendation at 1-2; emphasis added.

      It is the government’s position that Lee’s guidelines criminal history category

of III seriously understates his actual criminal conduct over the last 20 years, or the

likelihood that he will commit other crimes. As the PSR noted in recommending 24

months’ incarceration, “the probation department believes the defendant is not easily

deterred.” Id. at 2. The government therefore does not agree that a sentence of 24

months would reflect the seriousness of the offense, promote respect for the law,

provide just punishment, and afford adequate deterrence. The government therefore

recommends that Lee receive get an upward departure to 36 months’ incarceration to

reflect his actual criminal conduct and history, as permitted by Guideline §

                                          6
      Case: 1:18-cr-00869 Document #: 37 Filed: 01/21/20 Page 7 of 7 PageID #:163




4A1.3(a)(1), in addition to the 3 year term of supervised release recommended by

probation. Finally, the probation officer has recommended certain mandatory,

discretionary, and special conditions of supervised release, and the government has

no objection or suggested modification to any of those proposed conditions.

II.     Conclusion

        For the foregoing reasons, the government respectfully recommends that the

Court impose a sentence of 36 months’ incarceration on defendant Lee, to be followed

by 3 years’ supervised release with the conditions recommended by the PSR.

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney

                                        By:   /s/William R. Hogan, Jr.
                                              WILLIAM R. HOGAN, JR.
                                              Assistant United States Attorney
                                              219 S. Dearborn Street
                                              Chicago, Illinois 60604
                                              312-886-4185




                                          7
